Case 20-14626-amc            Doc 42      Filed 12/17/20 Entered 12/18/20 08:01:41          Desc Main
                                         Document     Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR EASTERN DISTRICT OF PENNSYLVANIA

                                                         )
IN RE:                                                   )
LIMERICK DINING CORP.                                    ) Chapter 11
          DEBTOR                                         )
                                                         ) Case No. 20-14626-amc
                                                         )


ORDER GRANTING DEBTOR AN EXTENSION OF TIME WITHIN WHICH TO FILE
                     SCHEDULES AND LIST

        This matter came to be heard upon the motion (the "Motion")1of Limerick Dining Corp.

("LDC" or "Debtor") for entry of an order, pursuant to § 521 of Title 11 of the United States Code,

11 U.S.C. §§ 101, et seq. (the "Bankruptcy Code") and Rule 1007(a) & (c) of the Federal Rules of

Bankruptcy Procedure (the "Bankruptcy Rules"), granting Debtor an extension of time within

which to file its schedules and statements of financial affairs (collectively, the "Schedules") and

its list of equity security holders, (the "List"); the Court having jurisdiction to consider the Motion

and the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334; due notice of the

Motion having been provided to (1) the Office of the United States Trustee for the United States

Bankruptcy Court for the Eastern District of Pennsylvania; (2) counsel for Parke Bank (the

“Bank”); (3) Debtor's twenty (20) largest unsecured creditors; and (4) the Internal Revenue

Service; and it appearing that no other or further notice need be provided; the Court having

determined that the relief sought in the Motion is in the best interests of Debtor, its creditors, and

all parties in interest; upon the Motion and all of the proceedings before this Court; and after due

deliberation and sufficient cause appearing therefore, it is hereby



1
  Any capitalized terms not otherwise defined herein shall have the meanings ascribed to
them in the Motion.
Case 20-14626-amc       Doc 42    Filed 12/17/20 Entered 12/18/20 08:01:41           Desc Main
                                  Document     Page 2 of 2



ORDERED that the Motion is GRANTED; and it is further

ORDERED that Debtor's time within which to file the Schedules and List is extended for an

additional forty-five (45) days from December 17, 2020 through and including February 1, 2021;

and it is further

ORDERED that the extension of time to file the Schedules and List is without prejudice to

Debtor's ability to request additional time should it become necessary; and it is further ORDERED

that the Court shall retain jurisdiction to hear and determine all matters arising from the

implementation of this Order.

Dated this _____day of December, 2020.
  Date: December 17, 2020            _______________________________________
                                     Honorable Ashely M. Chan
                                     United States Bankruptcy Court Judge
